ATTORNEY GENERAL LOVING HAS ASKED ME TO RESPOND TO YOUR RECENT REQUEST FOR AN OPINION, IN WHICH YOU ASK:
    1. WHAT EFFECT, IF ANY, DOES REMOVAL OF THE OKLAHOMA HORSE RACING COMMISSION'S POWER TO LICENSE NONPARIMUTUEL TRACKS AS CONTAINED IN ENROLLED HOUSE BILL NO. 1261 HAVE ON SUCH RACE DAYS APPROVED BY THE COMMISSION PRIOR TO THE EFFECTIVE DATE OF H.B. 1261?
BECAUSE OF THE NATURE OF YOUR QUESTION, AND THE TIME CONSIDERATIONS INVOLVED, WE ARE ANSWERING YOUR REQUEST BY WAY OF AN INFORMAL OPINION.
AS YOU KNOW, HOUSE BILL 1261 OF THE FIRST REGULAR SESSION OF THE 43RD LEGISLATURE, 1991 OKLA. SESS. LAWS, C. 269, AN ACT RELATING TO THE OKLAHOMA HORSE RACING COMMISSION, AT SECTION 8, AMENDED THE PROVISIONS OF 3A O.S. 205.2 (1990), BY DELETING ALL REFERENCES TO THE RACING COMMISSION'S LICENSING AND REGULATION OF NON PARI-MUTUEL HORSE RACING. THE BILL, WHICH WAS PASSED WITH AN EMERGENCY CLAUSE, 1991, OKLA. SESS. LAW C. 269, 11, WENT INTO EFFECT ON JULY 1, 1991. AS THE STATUTE HAS THE EFFECT OF REMOVING THE LICENSING AND REGULATION OF NON PARI-MUTUEL RACING FROM THE HORSE RACING COMMISSION'S JURISDICTION, THE QUESTION YOU ASK IS WHAT EFFECT THE REMOVAL OF THAT JURISDICTION FROM THE COMMISSION HAS UPON NON PARI-MUTUEL RACE DAYS: 1) WHICH WERE ALLOCATED AND APPROVED BY THE COMMISSION PRIOR TO THE PASSAGE OF HOUSE BILL NO. 1261 AND 2) WHICH WERE TO BE RUN AFTER THE EFFECTIVE DATE OF THE BILL.
THE GENERAL RULE OF LAW IN OKLAHOMA IS THAT A STATUTE WILL NOT BE APPLIED RETROACTIVELY IF IT ALTERS THE RIGHTS AND DUTIES UNDER AN EXISTING CONTRACT, ESPECIALLY IF THE ENACTMENT WOULD AFFECT VESTED RIGHTS OR IF THE LEGAL CHARACTER OF PAST TRANSACTIONS WOULD BE PREJUDICED. E.G., TEEL V. PUBLIC SERVICE CO. OF OKLAHOMA, 767 P.2D 391, 399 (OKLA. 1985). ACCORDINGLY, IF IT WERE STILL NECESSARY TO BE LICENSED AND REGULATED BY THE COMMISSION IN ORDER TO RUN NON PARI-MUTUEL RACES, THE LICENSE AND RACE DAYS GRANTED PRIOR TO THE PASSAGE OF THE BILL, WOULD NOT BE EFFECTED BY THE ENACTMENT OF THE NEW STATUTE. HOWEVER, IN THE INSTANT CASE, BECAUSE THE AMENDMENTS TO THE LAW HAVE THE EFFECT OF REMOVING COMMISSION JURISDICTION AND REGULATION OF NON-PARI-MUTUEL RACING, THOSE WISHING TO RUN NON PARI-MUTUEL RACE DAYS MAY DO 80 FREELY, AS SUCH RACE DAYS ARE NO LONGER REGULATED. IN SHORT, ANY CITIZEN MAY NOW RUN NON PARI-MUTUEL RACES WHEN, DESIRED WITHOUT COMMISSION SANCTION, REGULATION OR APPROVAL.
FOR THE REASONS STATED ABOVE, IT IS THE OPINION OF THE UNDERSIGNED COUNSEL THAT THE RECENT AMENDMENTS TO THE OKLAHOMA HORSE RACING ACT, WHICH REMOVED NON PARI-MUTUEL HORSE RACING FROM THE COMMISSION'S JURISDICTION, ENABLE THOSE WISHING TO CONDUCT NON PARI-MUTUEL RACES TO DO SO FREE OF COMMISSION SANCTION, REGULATION OR APPROVAL, ON ANY DATES THEY MAY CHOOSE.
(NEAL LEADER)